Case 1:20-cv-24239-DLG Document 11 Entered on FLSD Docket 11/16/2020 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                     CASE NO. 20-24239-CIV-GRAHAM/MCALILEY

  BARBARA ALVAREZ FUENTES,

           Plaintiff,

  vs.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC,

           Defendant.
                                      /

                     NOTICE OF TELEPHONIC STATUS CONFERENCE

           THIS CAUSE comes before the Court sua sponte.

           THIS CAUSE is hereby set for a telephonic status conference

  before the undersigned on Wednesday, December 16, 2020 at 2:00

  P.M. 1

       In a case that the Court sets for telephonic status conference,
  no counsel shall appear in person.      Instead, all counsel shall
  attend via telephone. Counsel shall contact the Court at 2:00 P.M.
  by calling the following toll-free number

                1.      1-888-684-8852,

                2.      Enter Access Code Number 3772101 followed by the
                        # sign, and

                3.      Enter Security Code Number 1316 followed by the #
                        sign.

           1
  WHEN JOINING THE CONFERENCE, COUNSEL SHOULD BE AWARE THAT OTHER
  ATTORNEYS/CASES WILL BE ATTENDING AT THE SAME TIME. PLEASE WAIT ON THE
  CONFERENCE UNTIL JUDGE GRAHAM’S CHAMBERS’ STAFF JOINS IN AT WHICH TIME A
  SHORT ROLE CALL WILL BE TAKEN. THEREAFTER, COUNSEL WILL BE TRANSFERRED
  DIRECTLY TO JUDGE GRAHAM. PLEASE REMEMBER TO SPEAK CLEARLY AND ANNOUNCE
  YOUR NAME SO THE COURT REPORTER MAY ACCURATELY REFLECT THE CORRECT PARTY
  SPEAKING ON THE RECORD.
Case 1:20-cv-24239-DLG Document 11 Entered on FLSD Docket 11/16/2020 Page 2 of 7




         Counsel for Plaintiff and Defendant are directed to file and

  serve a joint status report and completed Election to Jurisdiction

  By A United States Magistrate Judge for Final Disposition of Motions

  or completed Election to Jurisdiction By A United States Magistrate

  Judge for Trial (forms attached) by 5:00 P.M. on                    the Friday

  immediately preceding the status conference. Failure to file a

  timely joint status report and election form shall be grounds for

  dismissal.

         Magistrate Election Form

         All parties to the action shall sign the magistrate election

  form   timely     and   in   accordance   with   the   CM/ECF    Administrative

  Procedures by 5:00 P.M. on the Friday immediately preceding the

  status conference.

  The Joint Status Report Shall Contain The Following:

         1.   A plain statement of the nature of the claim and any

  counterclaim, cross-claim, or third-party claim, including the

  amount of damages claimed and any other relief sought.

         2.   A brief summary of facts which are uncontested or which

  can be stipulated to without discovery.

         3.   A brief summary of the issues as presently known.

         4.   A summary of any pending motions.

         5.   The    progress     of   discovery    in    the     case,   and   the

  approximate time at which the case will be ready for trial and/or
Case 1:20-cv-24239-DLG Document 11 Entered on FLSD Docket 11/16/2020 Page 3 of 7



  final pretrial conference.

        6.    The projected time necessary for trial, and a statement

  of whether the case is a jury or non-jury trial.

        7.    Any unique legal or factual aspects of the case requiring

  special consideration by the Court.

        8.    Status of any potential settlement.

        9a.   A statement as to whether the parties will elect to a

  Magistrate Judge for the following:

                   (i)          Final Disposition By the Magistrate Judge
                                of Motions for Costs;

                   (ii)         Final Disposition By the Magistrate Judge
                                of Motions for Attorneys' Fees;

                   (iii)        Final Disposition By the Magistrate Judge
                                of Motions for Sanctions;

                   (iv)         Final Disposition By the Magistrate Judge
                                of Motions to Dismiss;

                   (v)          Final Disposition By the Magistrate Judge
                                of Motions for Summary Judgment;

                   (vi)         Trial; and

                   (vii)        Other.

        9b.   Whether there are any unique issues in the case, such as

  complicated    accountings,    etc.,   which   should   be   referred   to   a

  Special Master or Magistrate Judge.

        The parties should note that final disposition by a Magistrate

  Judge of discovery motions does not require the election of the

  parties, and such motions will be referred to a Magistrate Judge
Case 1:20-cv-24239-DLG Document 11 Entered on FLSD Docket 11/16/2020 Page 4 of 7



  as a matter of course.     With respect to trials before a Magistrate

  Judge, the parties should be aware that a Magistrate Judge may

  conduct all proceedings in the case including a jury or non-jury

  trial, and order the entry of a final judgment.        The parties should

  be aware that generally this Court cannot accommodate requests for

  a special setting beyond the normal two-week calendar. A Magistrate

  Judge's calendar, however may afford such requests.            Parties who

  consent to trial before a Magistrate Judge may be excused from

  attending the above-scheduled status conference provided they give

  both oral and written notice to the Court at least 24 hours before

  the time set for the status conference.

        10.   Such other matters as may aid the Court in the fair and

  expeditious administration and disposition of this action.           In the

  event that motion(s) are pending before the Court at the time of

  the status conference, the parties shall be prepared to argue, at

  the Court's discretion, the merits of such motion(s).

        11.   Counsel are reminded to comply with Local Rule 7.1(a)(2)

  and CM/ECF Administrative Procedures.        Counsel shall indicate with

  specificity the manner in which reasonable efforts were initiated

  (via facsimile, e-mail or voice-mail), the dates of such efforts,

  and the number of times an inquiry and follow up on the response

  to the inquiry was sought.

        12.   Proposed Order/s shall be forwarded separately to this

  Division’s NEF (Notice of Electronic Filing) Account.           The e-mail
Case 1:20-cv-24239-DLG Document 11 Entered on FLSD Docket 11/16/2020 Page 5 of 7



  subject line and the name of the attachment should include the case

  number, reference the docket entry number, followed by a short

  description of the attachment (e.g., xx-cv-xxxxx Order on ECF

  #_____) to graham@flsd.uscourts.gov.

        13.   The   parties   are   directed   to   this   Court’s   website,

  www.flsd.uscourts.gov under “Judge’s Info” tab and select District

  Judges to review this Division’s trial practice procedures and for

  additional information.

       DONE AND ORDERED in Chambers at Miami, Florida, this 16th day
  of November, 2020.




                                     ____________________________
                                     DONALD L. GRAHAM
                                     UNITED STATES DISTRICT JUDGE

  cc:   All Counsel of Record
Case 1:20-cv-24239-DLG Document 11 Entered on FLSD Docket 11/16/2020 Page 6 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                   CASE NO. 20-24239-CIV-GRAHAM/MCALILEY

  BARBARA ALVAREZ FUENTES,

        Plaintiff,

  vs.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC,

        Defendant.
                                       /


           ELECTION TO JURISDICTION BY A UNITED STATES
        MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

       In accordance with the provisions of Title 28, U.S.C. § 636(c),
  the undersigned party or parties to the above-captioned civil
  matter hereby voluntarily elect to have a United States Magistrate
  Judge decide the following motions and issue a final order or
  judgment with respect thereto:

  1.    Motions to Dismiss                      Yes   ____        No   ____

  2.    Motions for Summary Judgment            Yes   ____        No   ____

  3.    All Pretrial Motions                    Yes    ____       No   ____


  4.    Other                                   Yes    ____       No   ____

  ______________               ______________________________________
  (Date)                       (Signature) Counsel for
  ______________               ______________________________________
  (Date)                       (Signature) Counsel for
  ______________               ______________________________________
  (Date)                       (Signature) Counsel for
Case 1:20-cv-24239-DLG Document 11 Entered on FLSD Docket 11/16/2020 Page 7 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                   CASE NO. 20-24239-CIV-GRAHAM/MCALILEY

  BARBARA ALVAREZ FUENTES,

        Plaintiff,

  vs.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC,

        Defendant.
                                       /


             ELECTION TO JURISDICTION BY A UNITED STATES
                     MAGISTRATE JUDGE FOR TRIAL

       In accordance with the provisions of Title 28, U.S.C. § 636(c),
  the undersigned party or parties to the above-captioned civil
  matter hereby voluntarily elect to have a United States Magistrate
  Judge conduct any and all further proceedings in the case, including
  TRIAL, and entry of final judgment with respect thereto. 2

  ______________               ______________________________________
  (Date)                       (Signature) Counsel for

  _____________                ______________________________________
  (Date)                       (Signature) Counsel for
  ___________                  ______________________________________
  (Date)                       (Signature) Counsel for




        2Amagistrate judge may conduct jury trials if the underlying
  claims support a demand for a jury.     In addition, a magistrate
  judge can generally accommodate special settings.
